Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 1/13/2021, on 4/13/2021,
Applicant amended claims 1-2, 7, 12 and 17-18. Claims 5-6 and 13-15 remain canceled. Claims 1-4, 7-12 and 16-20 are pending in this application and have been rejected below.

Response to Amendment

With respect to Applicant’s amendments, the 112(b) rejections have been hereby removed.
Applicant’s amendments and arguments have been considered. The 101 rejection is hereby removed. 
Applicant’s amendments and arguments have been considered, however the 103 rejection remains and is updated below. 

Response to Argument
With respect to the 101 rejection, Applicant asserts that the claims represent a practical application and an improvement in technology by positively reciting processing machine learning on the feedback received from the customer (See Remarks at pg. 9). Examiner agrees. Examiner notes that the claimed “processing machine learning on feedback tracked in each real-time transaction with the consumer” and the “continuously updated of the current score and the current location context during each real-time transaction” apply the abstract in a meaningful way beyond just linking it to a particular technological environment, especially when taken in combination with the different types of data acquired within the scope of the claims (i.e., transaction data, transaction location, transaction dates external events, aggregated context data, etc.). Therefore, the 101 rejection is hereby removed

With respect to the 103 arguments, Applicant argues that the cited references do not teach nor suggest the amended claim limitation (See Remarks at pg. 10). However, Examiner notes that this argument is now moot, as the 103 rejection has been updated to be rejected by Mangipudi et al. (US Patent Application Publication, 2016/0171540, hereinafter referred to as Mangipudi) in view of Clyne (US Patent Application Publication, 2011/0264581) in further view of Silvalingam et al. (US Patent Application Publication, 2017/0255949, hereinafter referred to as Silvalingam). See the updated 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangipudi et al. (US Patent Application Publication, 2016/0171540, hereinafter referred to as Mangipudi) in view of Clyne (US Patent Application Publication, 2011/0264581) in further view of Silvalingam et al. (US Patent Application Publication, 2017/0255949, hereinafter referred to as Silvalingam).

As per Claim 1, Mangipudi discloses a method, comprising:

a)	providing executable instructions to a hardware processor from a non-transitory computer-readable storage medium causing the hardware processor to perform processing (Mangipudi: See ¶0183 for a non-transitory computer readable storage medium with a processor configured to execute defined computer program instructions.) comprising:

b)	assembling, a current context for a consumer by: obtaining transaction data for historical transactions conducted by the consumer across multiple-lines of business; (Mangipudi: Figs. 17-18, 21, 23-24 and ¶0048-0050, 0136-0139, 0148-0161: A POS data model comprise a user’s purchase histories [historical transaction data] which are used to derive user purchase interests and behaviors. In an analytics engine and intent and interest determination module may analyze POS data [transaction data]. Through analyzing historical POS data, transactions can be categorized across multiple retail locations, such as “top selling locations,” “top stores,” etc.).

c)	obtaining transaction locations for the transaction from the transaction data; obtaining transaction dates for the historical transactions from the transaction data and transaction times of day for the (Mangipudi: Figs. 23-24 and ¶0048-0050, 0136-0139, 0148-0161: A POS data model comprise a user’s purchase histories [historical transaction data] which are used to derive user purchase interests and behaviors. In an analytics engine and intent and interest determination module may analyze POS data [transaction data]. Analyzing POS data may determine buying frequency, preferred days [transaction dates], a preferred category for a day [transaction dates], a minimum order size in terms of dollars($), a maximum order size in terms of dollars($), or an average order size in terms of dollars ($), total orders, total items purchased, average number of items purchased, average number of days  between purchases [transaction dates], top number of purchases in terms of dollars ($), top shared content, top liked coupons, total number of online purchases, total offers redeemed, a preferred timeslot based on POS data analysis, maximum number of days between purchases [transaction dates], favorite notification channels, most shopped day and customer count on a daily basis [transaction dates], most shopped product of a day, a week, or a month, most shopped category of a day, a week, or a month, most shopped store of a day, a week, or a month, total number of offers reached, viewed, or opened, high spend brands, high spend categories, or high spend locations [transaction locations], top selling brands, top selling categories, or top selling locations, low spend brands, low spend categories, or low spend locations, low selling brands, low selling categories, or low selling locations, total number of geolocation clicks, total number of geo-conquest clicks, excess inventory products, high demand items, etc. See Fig. 23-24 for further examples of transaction date, a transaction day of week, and a transaction time of day.)

d)	acquiring external events using the transaction dates and transaction times of day comprising: sporting events occurring on the transaction dates and transaction times of day, political events occurring on the transaction dates and transactions times of day; linking the transaction locations, the transaction dates, transaction times of day and the external events with the transaction data; and producing aggregated context data as aggregated multi-channel transaction data for the consumer based on the linking (Mangipudi: Figs. 14, 23-24 and ¶0048-0050, 0136-0139, 0156-0164, 0172-0175: A POS data model comprise a user’s purchase histories [historical transaction data] which are used to derive user purchase interests and behaviors. The POS intelligence data model categorizes users buying patterns, for example, in terms of items, item categories, brands per merchant store, shopping time, shopping days, shopping frequency, buying recentness, quantity of items, quality of purchases, spending patterns, spend limits, offer usage, interest in new items, [transaction data including transaction dates, transaction times,] etc. See Figs. 23-24 for POS transaction data linked to the transaction dates, the transaction days of week, the transaction times. The recommendation engine executes the campaign analysis module, the location analysis module, the external event analysis module, the inventory analysis module, and the targeting history analysis module to generate a final list of ordered content which is passed to the targeting engine. A cumulative intelligence gathers POS data and the recommendation engine uses configuration parameters for dynamically generating recommendations. The location analysis module generates recommendations for targeting relevant content and services to one or more target users based on geo-fence triggers, geo-conquest triggers, and in-store triggers, for example, beacons, Wi-Fi®, etc. The location analysis module is activated for location based triggering of relevant content and services. The location analysis module filters relevant content that is meant for location based targeting. The external event analysis module analyzes the received characteristic information, the item information, and the event information based on external events comprising, for example, weather related events, sports related events, traditional holiday events, weekends, etc. The content collected from the campaign analysis module, the location analysis module, the external event analysis module, the inventory analysis module, and the targeting history analysis is aggregated and sorted to indicate a content relevancy score for generated recommendations.); 

e)	identifying context patterns from the aggregated context data based on predefined patterns that are repeated in the aggregated context data; assigning, by the executable instructions, pattern scores to each of the context patterns (Mangipudi: Figs. 1B, 17-18, 23 and ¶0053-0054, 0150-0163: The content determination and targeting system executes multiple algorithms and dimensions on the dynamically received user characteristic information, the item information, and the event information to identify and target relevant content and services to users in an omnichannel environment. For example, the content determination and targeting system analyzes the dynamically received user characteristic information, the item information, and the event information for determining a habitual time series, determining recurrence based predictability, generating interest graphs based on product or service affinity, determining product and promotion behavior based on buy patterns of items, user feedback from user events, etc., performing collaborative pattern matching to predict next best action and next best content, clustering users to match users with best product or services for personalized content. To do so, specifically, the scoring and prioritization module analyzes user characteristic information of one or more users and matches the users based on various buying patterns. Scores are generated by aggregated all input and user interest dimension. Item content are ordered according to the scores and enable the recommendation engine to generate recommendations. See predefined patterns in ¶0151 including frequency patterns [repeated patterns].); 

f)	receiving a current location of a mobile device operated by the consumer (Mangipudi: Figs. 5, 9 and 29-35 and ¶0060-0061, 0209-0214: The content determination and targeting system interacts with a mobile application where geo location tracking for example, via beacons and global positioning systems (GPSs) to identify a current location of a user.); 

g)	receiving transaction data for transactions being conducted by the consumer (Mangipudi: Figs. 2-7, 9, 11, 14, 17-18, 24 and ¶0048-0050, 0136-0139, 0156-0175: A POS data model comprise a user’s purchase histories [historical transaction data] which are used to derive user purchase interests and behaviors. The POS intelligence data model categorizes users buying patterns, for example, in terms of items, item categories, brands per merchant store, shopping time, shopping days, shopping frequency, buying recentness, quantity of items, quality of purchases, spending patterns, spend limits, offer usage, interest in new items, etc. See Fig. 24 for specific transaction data.); 

(Mangipudi: Figs. 5, 9 and 29-35 and ¶0060-0061, 0161, 0185, 0209-0214: The scoring and prioritization module analyzes user characteristic information of one or more users and matches the users based on various buying patterns [transaction data]. The content determination and targeting system identifies the current location of a user based on last known location of the user and real time information [current context] associated with a user’s movement received from multiple information sources, etc. In the recommendation and targeting stage, a score is calculated for content relevancy and real-time recommendations of relevant content are dynamically generated. The recommendation engine triggers the generation of recommendations based on geo location tracking, for example, via beacons and global positioning systems (GPSs).) In an example, a user Erica passes by a food items aisle in the grocery store, the beacon in the grocery store identifies Erica's location through her mobile phone and transmits the location information [current location] to the content determination and targeting system. The content determination and targeting system extracts data elements comprising, for example, latitude and longitude information, time information, etc., from the received location information to determine an exact location of Erica in the grocery store.  The content determination and targeting system assigns a weight to the extracted data elements (weights may be assigned to POS data and its extracted data elements, see ¶0214) to prioritize triggering of relevant content and services to Erica (via a probability of purchasing items). Also, the content determination and targeting system queries Erica’s spending habits. Specifically, the content determination and targeting system 2902 generates a preliminary score based on recentness and frequency of purchases made by Erica for each item. Examiner notes that, as provided in the example regarding “Erica” the weighting was generated for Erica’s current location during the current time and day in which she was in the grocery store.);

i)	matching the current score to a particular pattern score and identifying the current context for the consumer as corresponding to a matched context pattern from the context patterns associated with the (Mangipudi: Figs. 1A-1B, 14, 18, 29-31 and ¶0046-0048, 0054, 0059-0062 and 0155: The computer implemented method disclosed herein performs real time micro-location targeting across omnichannel platforms with personalized and relevant content in the context of time and location and based on user behavioral and interest data. Specifically, the scoring and prioritization module analyzes user characteristic information of one or more users and matches the users based on various buying patterns. The content determination and targeting system identifies the current location of a user based on last known location of the user and real time information [current context] associated with a user’s movement received from multiple information sources, etc. In the recommendation and targeting stage a score is calculated for content relevancy and recommendations of relevant content are dynamically generated. See ¶0092 and 0210 where a calculated score is in a predefined range. Examiner notes that in Applicant’s Specification, ¶0033, a match is determined when a score of the current location context is within a predefined range of a score for one of the existing location context patterns for the customer.);

j)	evaluating available offers of subscribed online systems based on the matched context pattern and the consumer by using a schema that defines conditions of the available offers and determining a real-time suggestion based on the evaluating (Mangipudi: ¶0054-0056, 0060-0063, 0147, 0160, 0191 and 0208: The content determination and targeting management systems employs algorithms to identify dynamic relevant offers based on availability of an item, buying patterns and revenue and profit optimization. See ¶0160 for conditions for targeted conditions for triggering the recommendation of offers. Accordingly the content determination and targeting management system dynamically proposes offers and discounts based on these algorithms in order to engage target users in real time. Examiner notes that an offer identified from interpreting item availability denotes that the offer is available for the particular consumer.); 

k)	delivering a real-time suggestion to the consumer based on an association between the real-time suggestion and the matched context pattern based on corresponding transaction data associated with the (Mangipudi: Figs. 2-6, 14, 16 and ¶0027, 0061, 0137-0147: The content determination and targeting system analyzes when a user engages with content; determines activity patterns based on channels used in the omnichannel environment; performs external event attribution, for example, based on weather, holidays, events, etc.; and identifies the current location of a user based on real-time information. This analysis is forwarded to the recommendation engine to generate recommendations based on the user’s geo location position. The recommendation engine reads content, user characteristic information, and feedback to calculate a score to match relevant content for each user, thereby creating an ordered list of relevant location-specific content, for example, offers, advertisements, etc., and services for each user. The recommendation engine, in the recommendation and targeting stage, transmits the relevant real-time content [real-time suggestion] to a targeting engine for validation. Once the targeting engine identifies relevant content it pushes it to a target user via one or more targeting channel clients comprising, for example, the iOS push notification client of Apple Inc., the Google push notification client, an electronic mail (email) client, a short message service (SMS) client [mobile device], an advertising network (ad-net), etc.).

Mangipudi does not explicitly disclose, however Clyne discloses:

d)	acquiring external events using the transaction dates and transaction times of day comprising:  various catastrophic events associated with the transaction dates and transaction times of day (Clyne: ¶0059, 0078-0086:  User tracker may determine characteristics of transactional information such as a timestamp or time of day and such information may be determined with the finest granularity. Transactions may be correlated to external events such as market changes, natural disasters, etc.).

h)	real-time transaction data associated with the real-time transactions (Clyne: ¶0055 and 0247-0253: Transactional profiles may be generated in real-time. Specifically, purchase details of a transaction may be provided in real time.).

k)	iterating the method at predefined intervals of time and continuously updating the current score and the current context pattern associated with the consumer (Clyne: ¶0382-0383 and 0400-0405: The aggregated spending profile can be updated as soon as the new transaction data becomes available. The factor analysis and cluster analysis, however, may be updated at predefined intervals (i.e. quarterly or monthly). The parameters of the aggregated spending profile define clusters that identify spending patterns and are used to determine a score for a likelihood of purchasing a product.).

l)	continuously updating of the current score and the current location context during each real-time transaction (Clyne: ¶0382-0383, 0396 and 0400-0405: The aggregated spending profile can be updated as soon as the new transaction data becomes available. The aggregated spending profiles include spending location patterns corresponding to real-time detection of the geographic location of a consumer. The factor analysis and cluster analysis, however, may be updated at predefined intervals (i.e. quarterly or monthly). The parameters of the aggregated spending profile define clusters that identify spending patterns and are used to determine a score for a likelihood of purchasing a product.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Mangipudi with Clyne's correlated event and transaction data because the references are analogous/compatible, since each is directed toward features for analyzing user behavior and transactions, and because incorporating Clyne's correlated event and transaction data in Mangipudi would have served Mangipudi’s pursuit of dynamically targeting users using user characteristic information, item information and event information in real time (See Mangipudi, Abstract and 0047); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



l)	processing machine learning on feedback tracked in each real-time transaction with the consumer and determining what is likely to be more successful in terms of future real- time suggestions provided to the consumer based on the feedback and based on the continuously updating … during each real-time transaction (Silvalingam: Fig. 6 and  ¶0063-0064 ,0076, 0078-0081, 0106-0107: Transactional data from social media, purchasing interactions, financial interactions, customer channel interactions, and 'The Internet of Things' provides unparalleled opportunities for real-time, actionable, consumer behavioral data captured in data feeds. In order to gain actionable insights from this data, a server may be configured to decode the chain-of-events data associated with consumer buying or an engagement process. A relationship between consumer behavior and the chain-of-events that lead up to an actionable state of mind may be determined. An engagement hub receives data feeds of transactional data in real time to automatically generate events with machine learning rules. An insight hub processes the generated events to generate insight models with machine learning rules. The insight hub continuously imports insight models based on events as feedback to update the machine learning rules and adaptive modelling. According to the machine learning rules, the system can define patterns that are more likely to improve a positive response to certain real-time offers provided to the consumer.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Mangipudi with Silvalingam’s dynamic rules for identifying consumer transactional and behavioral data because the references are analogous/compatible, since each is directed toward features for analyzing user behavior and transactions, and because incorporating Silvalingam’s dynamic rules for identifying consumer transactional and behavioral data in Mangipudi would have served Mangipudi’s pursuit of dynamically targeting users and generating recommendations using user characteristic information, item information and event information in real time (See Mangipudi, Abstract and 0047); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element 

As per Claim 2, Mangipudi in view of Clyne in further view of Silvalingam discloses the method of claim 1 further comprising, obtaining the feedback for the consumer with respect to action or inaction taken by the consumer on the real-time suggestion (Mangipudi: Figs. 2-6, 14 and ¶0048-0061, 0138-0147: The recommendation engine transmits the relevant content to a targeting engine. The targeting engine selects the relevant content for a target item, for example, based on various validation rules, targeting channels, targeting history, targeting settings, targeting preferences, etc. Once the targeting engine selects the relevant content, the targeting engine transmits the relevant content to a target user via one or more targeting channel clients comprising, for example, the iOS push notification client of Apple Inc., the Google push notification client, an electronic mail (email) client, a short message service (SMS) client, an advertising network (ad-net), etc. Once a target user receives the dispatched relevant content, he/she may or may not view or click [action or inaction] on the dispatched relevant content. The content determination and targeting system captures any of these user interactions as feedback. The recommendation engine uses the received feedback to determine positive or negative user sentiments towards the target item.).

As per Claim 3, Mangipudi in view of Clyne in further view of Silvalingam discloses the method of claim 2 further comprising, adjusting a selection mechanism for obtaining subsequent real-time suggestions for the matched context pattern based on the feedback (Mangipudi: Figs. 5-13, 18, 25-27 and ¶0158-0166, 0179, 0191: The campaign analysis module analyzes user characteristic information, item information, and event information, for example, based on content selection parameters comprising, for example, campaign goals and predetermined selection criteria. The campaign analysis module executes a set of algorithms for calculating a weighted relevancy score to be assigned to relevant content based on the campaign goals and the predetermined selection criteria. The campaign analysis module executes intent analysis to take into account latest user feedback and uses the score for the final aggregation and to arrive at a content relevancy score which is used to determined relevant content (according to a range of scores, see ¶0134)  and an optimal channel to engage target users in real time.).

As per Claim 4, Mangipudi in view of Clyne in further view of Silvalingam discloses the method of claim 3 further comprising, modifying the matched context pattern based on the feedback (Mangipudi: Fig. 4-8, 14-15 and 28 and ¶0053-0056; 0134-0139, 0148: The content determination and targeting system determines user intent dimensions, user interest dimensions, and global interest dimensions based on the analysis of the dynamically received user characteristic information, the item information, and the event information. As used herein, "user intent dimensions" refer to digital feedback information associated with user activities that define each user's immediate interest towards items, thereby facilitating targeting of relevant content (according to a range of scores, see ¶0134) and services to users to encourage further interactions with the items. The content determination and targeting system categorizes the users based on the analyzed user characteristic information, the analyzed item information, the analyzed event information, user feedback associated with the items received by the content determination and targeting system, the determined user intent dimensions, the determined user interest dimensions, and the determined global interest dimensions for the identification of the target users for the dynamic targeting of the time, event and inventory based, location-specific, and behavior relevant content and services. The content determination and targeting system dynamically receives the user information, item information and event information for determining a habitual time series, determining recurrence based on predictability, determining product and promotion behavior based on buy patterns of items, user feedback from user event, performing collaborative pattern matching to predict the recommended content, etc. The recommendation engine creates an algorithm flow and weightage model based on the configuration parameters. The recommendation engine reads content, user characteristic information, and feedback to calculate a score for relevant content for each user, thereby creating an ordered list of relevant content, for example, offers, advertisements, etc., and services for each user. Also, the recommendation engine can use the received feedback to determine positive or negative user sentiments toward a target item. Examiner notes that the recommendation engine receives a pattern of user intent dimensions and utilizes the dimensions as configuration parameters to calculate a score for recommending content. The recommendation engine utilizes feedback information to modify the configuration parameters for recommending content.).

As per Claim 7, Mangipudi in view of Clyne in further view of Silvalingam discloses the method of claim 1, wherein weighting further includes weighting a specific external event and updating the current score based on a weighted specific external event (Mangipudi: Figs. 2-7, 9, 11, 14, 17-18 and ¶0060-0061, 0161-0162, 0190: The external event analysis module analyzes the received characteristic information, the item information, and the event information based on external events comprising, for example, weather related events, sports related events, traditional holiday events, weekends, etc. The content determination and targeting system implements relevancy algorithms that use external events, for example, weather, sporting events, company events, etc., to dynamically switch the generated recommendations.  For  example, when the external event indicates the weather is warm, the content  determination and targeting system assigns a high weight to cold items, for example, ice cream, etc., and recommends the cold items. Once the recommendation engine executes the external event analysis module, the content is rescored. The content collected from the campaign analysis module, the location analysis module, the external event analysis module, the inventory analysis module, and the targeting history analysis is aggregated and sorted to indicate a content relevancy score for generated recommendations.).

As per Claim 8, Mangipudi in view of Clyne in further view of Silvalingam discloses the method of claim 7, wherein matching further includes matching the current score to the particular pattern score when the score when compared to the predefined score is within a predefined range (Mangipudi: Figs. 3-6 and  ¶0056-0066, 0090-0092, 0156: The content determination and targeting system defines a relevancy model to determine item relevancy priority of user intent for a user (with respect to the location specific (based on a current location, see ¶0061) item relevancy scores based on the analysis of the dynamically received user characteristic information, the item information, the event information, the determined user intent dimensions, the determined user interest dimensions, and the determined global interest dimensions [patterns] for recommending the content). The content determination and targeting system uses the intent model to calculate a maximum user item intent score, a minimum amount, an average amount, and a maximum amount spent on a category or a subcategory of similar items for the user. The content determination and targeting system determines a well-defined range of scores that can be used for aggregation and comparison purposes. Examiner notes that the score is a current score as it is derived from a user’s current location. Also, the model determines maximum and minimum amounts to define a range for score for recommending an item that is relevant to the user. See ¶0092 for an example, whereas the predefined range of scores is 0 to 100.).

As per Claim 9, Mangipudi in view of Clyne in further view of Silvalingam discloses the method of claim 1, wherein delivering further includes matching the matched context pattern to the real-time suggestion from a plurality of available real-time suggestions (Mangipudi: Fig. 2-8, 14-16 and 28 and ¶0027, 0053-0056, 0134-0147: The content determination and targeting system executes multiple algorithms and dimensions on the dynamically received user characteristic information, the item information, and the event information to identify and target relevant content and services to users in an omnichannel environment. For example, the content determination and targeting system analyzes the dynamically received user characteristic information, the item information, and the event information for determining a habitual time series, determining recurrence based predictability, generating interest graphs based on product or service affinity, determining product and promotion behavior based on buy patterns of items, user feedback from user events, etc., performing collaborative pattern matching to predict next best action and next best content [matching the pattern to real-time suggestion], etc. The content determination and targeting system can check for availability of content in performing collaborative pattern matching. If the content is available, then the content determination and targeting system determines a relevancy score (according to a range of scores, see ¶0134) for recommending the content. The recommendation engine, in the recommendation and targeting stage, transmits the relevant real-time content to a targeting engine for validation. Once the targeting engine identifies relevant content it pushes it to a target user via one or more targeting channel clients comprising, for example, the iOS push notification client of Apple Inc., the Google push notification client, an electronic mail (email) client, a short message service (SMS) client [mobile device], an advertising network (ad-net), etc.).

As per Claim 10, Mangipudi in view of Clyne in further view of Silvalingam discloses the method of claim 1, wherein delivering further includes providing the matched context pattern to a Point-Of-Sale (POS) terminal for delivery to the consumer (Mangipudi: Figs. 2-6, 14 and ¶0048-0061, 0134-0147: The content determination and targeting system for receiving and analyzing user characteristic information, item information, and event information from multiple different information sources for identifying and targeting relevant content (according to a range of scores, see ¶0134)  and services to users in real-time in an omnichannel environment to determine buy pattern. An event listener invokes the recommendation engine with a set of configuration parameters such as point of sale (POS) intelligence, which is cumulative intelligence gathered from processing POS data (i.e. user intent, user interest, user behavior, etc.,). Specifically, POS databases may store user purchase history, user purchase behavior, user activity, etc. [pattern] (see ¶0048). The recommendation engine uses the configuration parameters for dynamically generating recommendations.).

As per Claim 11, Mangipudi in view of Clyne in further view of Silvalingam discloses the method of claim 1, wherein delivering further includes sending the real-time suggestion to a mobile device (Mangipudi: Figs. 2-6, 14, 16 and ¶0027, 0137-0147 The recommendation engine reads content, user characteristic information, and feedback to calculate a score for relevant content for each user, thereby creating an ordered list of relevant location-specific content, for example, offers, advertisements, etc., and services for each user. The recommendation engine, in the recommendation and targeting stage, transmits the relevant real-time content to a targeting engine for validation. Once the targeting engine identifies relevant content it pushes it to a target user via one or more targeting channel clients comprising, for example, the iOS push notification client of Apple Inc., the Google push notification client, an electronic mail (email) client, a short message service (SMS) client [mobile device], an advertising network (ad-net), etc.).

As per Claim 12, Mangipudi discloses a method, comprising: 

a)	providing executable instructions to a hardware processor of a server from a non-transitory computer-readable storage medium causing the hardware processor to perform processing (Mangipudi: See ¶0183 for a non-transitory computer readable storage medium with a processor configured to execute defined computer program instructions.) comprising:

b)	aggregating a plurality of historical transaction data for a consumer from a plurality of transaction channel data sources producing aggregated multi-channel transaction data by: identifying transaction location data for historical transactions of the historical transaction data and identifying for each historical transaction: a transaction date, a transaction day of week, and a transaction time of day (Mangipudi: Figs. 17-18, 21, 23-24 and ¶0047-0050, 0136-0139, 0148-0161: The content determination and targeting system determines relevant content based on past purchases across multiple and various channels. A POS data model comprise a user’s purchase histories [historical transaction data] which are used to derive user purchase interests and behaviors. In an analytics engine and intent and interest determination module may analyze POS data [transaction data]. Analyzing POS data may determine buying frequency, preferred days [transaction dates], a preferred category for a day [transaction dates], a minimum order size in terms of dollars($), a maximum order size in terms of dollars($), or an average order size in terms of dollars ($), total orders, total items purchased, average number of items purchased, average number of days  between purchases [transaction dates], top number of purchases in terms of dollars ($), top shared content, top liked coupons, total number of online purchases, total offers redeemed, a preferred timeslot based on POS data analysis, maximum number of days between purchases [transaction dates], favorite notification channels, most shopped day and customer count on a daily basis [transaction dates], most shopped product of a day, a week, or a month, most shopped category of a day, a week, or a month, most shopped store of a day, a week, or a month, total number of offers reached, viewed, or opened, high spend brands, high spend categories, or high spend locations [transaction locations], top selling brands, top selling categories, or top selling locations [multiple lines business and transaction locations], low spend brands, low spend categories, or low spend locations, low selling brands, low selling categories, or low selling locations, total number of geolocation clicks, total number of geo-conquest clicks, excess inventory products, high demand items, etc. See Fig. 23-24 for further examples of transaction date, a transaction day of week, and a transaction time of day. Further, POS data is related to external factors such as weather or mood to determine discretionary spending habits. See specific algorithm in ¶0112-0113, where external factors are tied to POS data including purchase dates. The recommendation engine executes the campaign analysis module, the location analysis module, the external event analysis module, the inventory analysis module, and the targeting history analysis module to generate a final list of ordered content which is passed to the targeting engine. A cumulative intelligence gathers POS data and the recommendation engine uses configuration parameters for dynamically generating recommendations. The content collected from the campaign analysis module, the location analysis module, the external event analysis module, the inventory analysis module, and the targeting history analysis is aggregated [augmented] and sorted to indicate a content relevancy score for generated recommendations. See ¶0215, for non-transitory computer readable medium with a processor to execute programmable instructions.);

 (Mangipudi: Figs. 14, 23-24 and ¶0048-0050, 0136-0139, 0156-0175: A POS data model comprise a user’s purchase histories [historical transaction data] which are used to derive user purchase interests and behaviors. The POS intelligence data model categorizes users buying patterns, for example, in terms of items, item categories, brands per merchant store, shopping time, shopping days, shopping frequency, buying recentness, quantity of items, quality of purchases, spending patterns, spend limits, offer usage, interest in new items, etc. See Figs. 23-24 for POS transaction data linked to the transaction dates, the transaction days of week, the transaction times. The recommendation engine executes the campaign analysis module, the location analysis module, the external event analysis module, the inventory analysis module, and the targeting history analysis module to generate a final list of ordered content which is passed to the targeting engine. A cumulative intelligence gathers POS data and the recommendation engine uses configuration parameters for dynamically generating recommendations. The location analysis module generates recommendations for targeting relevant content and services to one or more target users based on geo-fence triggers, geo-conquest triggers, and in-store triggers, for example, beacons, Wi-Fi®, etc. The location analysis module is activated for location based triggering of relevant content and services. The location analysis module filters relevant content that is meant for location based targeting. The external event analysis module analyzes the received characteristic information, the item information, and the event information based on external events comprising, for example, weather related events, sports related events, traditional holiday events, weekends, etc. The content collected from the campaign analysis module, the location analysis module, the external event analysis module, the inventory analysis module, and the targeting history analysis is aggregated [augmented] and sorted to indicate a content relevancy score for generated recommendations.); and 

(Mangipudi: Figs. 1B, 17-18, 23 and ¶0047, 0053-0054, 0150-0163: The content determination and targeting system determines relevant content based on past purchases across multiple and various channels. The content determination and targeting system executes multiple algorithms and dimensions on the dynamically received user characteristic information, the item information, and the event information to identify and target relevant content and services to users in an omnichannel environment. For example, the content determination and targeting system analyzes the dynamically received user characteristic information, the item information, and the event information for determining a habitual time series, determining recurrence based predictability, generating interest graphs based on product or service affinity, determining product and promotion behavior based on buy patterns of items, user feedback from user events, etc., performing collaborative pattern matching to predict next best action and next best content, clustering users to match users with best product or services for personalized content. To do so, specifically, the scoring and prioritization module analyzes user characteristic information of one or more users and matches the users based on various buying patterns. Scores are generated by aggregated all input and user interest dimension. Item content are ordered according to the scores and enable the recommendation engine to generate recommendations. See predefined patterns in ¶0151 including frequency patterns [repeated patterns].); 

e)	obtaining transaction data and a current location for the consumer, wherein the current location is based on a device location reported by the device associated with the current transaction (Mangipudi: Figs. 23-24 and ¶0048-0050, 0060-0063, 0136-0139, 0156-0175, 0209-0210: A POS data model comprise a user’s purchase histories [historical transaction data] associated with a user device which are used to derive user purchase interests and behaviors. The POS intelligence data model categorizes users buying patterns, for example, in terms of items, item categories, brands per merchant store, shopping time, shopping days, shopping frequency, buying recentness, quantity of items, quality of purchases, spending patterns, spend limits, offer usage, interest in new items, etc. See Fig. 24 for specific transaction data. Location triggers can determine the current location (via geolocation tracking of a GPS of a user device) of a consumer and transmit the location to a recommendation engine.); 

f)	weighting the transaction data and the current location and producing a current score for the consumer associated with a current location context of the consumer (Mangipudi: Figs. 5, 9 and 29-35 and ¶0060-0061, 0161, 0185, 0209-0214: In an example, a user Erica passes by a food items aisle in the grocery store, the beacon in the grocery store identifies Erica's location through her mobile phone and transmits the location information [current location] to the content determination and targeting system. The content determination and targeting system extracts data elements comprising, for example, latitude and longitude information, time information, etc., from the received location information to determine an exact location of Erica in the grocery store.  The content determination and targeting system assigns a weight to the extracted data elements (weights may be assigned to POS data and its extracted data elements, see ¶0214) to prioritize triggering of relevant content and services to Erica (via a probability of purchasing items). Also, the content determination and targeting system queries Erica’s spending habits. Specifically, the content determination and targeting system 2902 generates a preliminary score based on recentness and frequency of purchases made by Erica for each item.);

g)	matching the current score to at least one of the pattern scores to identify at least one corresponding location context patterns (Mangipudi: Figs. 1A-1B, 14, 18, 29-31 and ¶0046-0062 and 0155: The computer implemented method disclosed herein performs real time micro-location targeting across omnichannel platforms with personalized and relevant content in the context of time and location and based on user behavioral and interest data. Specifically, the scoring and prioritization module analyzes user characteristic information of one or more users and matches the users based on various buying patterns. The content determination and targeting system identifies the current location of a user based on last known location of the user and real time information [current context] associated with a user’s movement received from multiple information sources, etc. In the recommendation and targeting stage a score is calculated for content relevancy and recommendations of relevant content are dynamically generated. The recommendation engine triggers the generation of recommendations based on geo location tracking [real-time location tracking], for example, via beacons and global positioning systems (GPSs).) See ¶0092 and 0210 where a calculated score is in a predefined range. Examiner notes that in Applicant’s Specification, ¶0033, a match is determined when a score of the current location context is within a predefined range of a score for one of the existing location context patterns for the customer.);

h)	evaluating available offers of subscribed online systems based on the matched context pattern and the consumer by using a schema that defines conditions of the available offers and determining a real-time suggestion based on the evaluating (Mangipudi: ¶0054-0056, 0060-0063, 0147, 0160, 0191 and 0208: The content determination and targeting management systems employs algorithms to identify dynamic relevant offers based on availability of an item, buying patterns and revenue and profit optimization. See ¶0160 for conditions for targeted conditions for triggering the recommendation of offers. Accordingly the content determination and targeting management system dynamically proposes offers and discounts based on these algorithms in order to engage target users in real time. Examiner notes that an offer identified from interpreting item availability denotes that the offer is available for the particular consumer.); 

i)	identifying a real-time suggestion predicted to be successful when provided within the current location context of the consumer based on an association between the real-time suggestion and the at least one corresponding location context pattern and specific transaction data associated with the at least one corresponding location context pattern of the historical transaction data and further based on the evaluating (Mangipudi: Figs. 2-6, 13-17, 28 and ¶0048-0062, 0137-0151, 0161, 0179 and 0191: The content determination and targeting system for receiving and analyzing user characteristic information, item information, and event information from multiple different information sources for identifying and targeting  time, inventory based, location-specific, and behavior relevant content and services to users in real time in an omnichannel environment.  The content determinations and targeting system identifies a current location of a user based on real-time information and geo location tracking for forwarding to the recommendation engine. POS data may identify user characteristic data identifying location context patterns, such as favorite stores according to POS data, high spend/ low spend store locations according to POS data; etc. (See ¶0149-0151 for historical transaction data patterns). To do so, the content determination and target system employs tools comprising a machine learning library (See specific tools in ¶0143). The recommendation engine transmits the relevant content to a targeting engine. Once the targeting engine selects the relevant content, the targeting engine transmits the relevant content to a target user via one or more targeting channel clients comprising, for example, the iOS push notification client of Apple Inc., the Google push notification client, an electronic mail (email) client, a short message service (SMS) client, an advertising network (ad-net), etc. Once a target user receives the dispatched relevant content, he/she may or may not view or click [selection mechanism] on the dispatched relevant content. The content determination and targeting system captures any of these user interactions as feedback. The recommendation engine uses the received feedback to determine positive or negative user sentiments towards the target item. The analysis of received feedback is useful for determining user interest dimensions and global interest dimensions and generating an item relevancy score and an item relevancy priority and further generating real-time recommendations. The analysis always accounts for the latest user feedback in the score. Examiner notes that the positive feedback to a real-time suggestion is successful when it results in an user’s interest or “clicking action,” as described in at least ¶0061-0062, 0139 and 0148.); and 

j)	delivering the real-time suggestion to the consumer within the current location context of the consumer (Mangipudi: Figs. 2-6, 14, 16 and ¶0027, 0061, 0137-0147: The content determination and targeting system analyzes when a user engages with content; determines activity based on channels used in the omnichannel environment; performs external event attribution, for example, based on weather, holidays, events, etc.; and identifies the current location of a user based on real-time information. This analysis is forwarded to the recommendation engine to generate recommendations based on the user’s geo location position. The recommendation engine reads content, user characteristic information, and feedback to calculate a score for relevant content for each user, thereby creating an ordered list of relevant location-specific content, for example, offers, advertisements, etc., and services for each user. The recommendation engine, in the recommendation and targeting stage, transmits the relevant real-time content [real-time suggestion] to a targeting engine for validation. Once the targeting engine identifies relevant content it pushes it to a target user via one or more targeting channel clients comprising, for example, the iOS push notification client of Apple Inc., the Google push notification client, an electronic mail (email) client, a short message service (SMS) client [mobile device], an advertising network (ad-net), etc.); and

Mangipudi does not explicitly disclose, however Clyne discloses:

c)	various catastrophic event (Clyne: ¶0059, 0078-0086:  User tracker may determine characteristics of transactional information such as a timestamp or time of day and such information may be determined with the finest granularity. Transactions may be correlated to external events such as market changes, natural disasters, etc.).

e)	real-time transaction data (Clyne: ¶0055 and 0247-0253: Transactional profiles may be generated in real-time. Specifically, purchase details of a transaction may be provided in real time.)

k)	continuously updating the current score and the current location context associated with the consumer (Clyne: ¶0382-0383 and 0400-0405: The aggregated spending profile can be updated as soon as the new transaction data becomes available. The factor analysis and cluster analysis, however, may be updated at predefined intervals (i.e. quarterly or monthly). The parameters of the aggregated spending profile define clusters that identify spending patterns and are used to determine a score for a likelihood of purchasing a product.).

l)	continuously updating of the current score and the current location context during each subsequent transaction (Clyne: ¶0382-0383, 0396 and 0400-0405: The aggregated spending profile can be updated as soon as the new transaction data becomes available. The aggregated spending profiles include spending location patterns corresponding to real-time detection of the geographic location of a consumer. The factor analysis and cluster analysis, however, may be updated at predefined intervals (i.e. quarterly or monthly). The parameters of the aggregated spending profile define clusters that identify spending patterns and are used to determine a score for a likelihood of purchasing a product.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Mangipudi with Clyne's correlated event and transaction data because the references are analogous/compatible, since each is directed toward features for analyzing user behavior and transactions, and because incorporating Clyne's correlated event and transaction data in Mangipudi would have served Mangipudi’s pursuit of dynamically targeting users using user characteristic information, item information and event information in real time (See Mangipudi, Abstract and 0047); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Mangipudi does not explicitly disclose, however Silvalingam discloses:

l)	processing machine learning on feedback tracked in each subsequent transactions with the consumer and determining what is likely to be more successful in terms of future real-time suggestions provided to the consumer based on the feedback and based on the continuously updating … during each subsequent transaction (Silvalingam: Fig. 6 and  ¶0063-0064 ,0076, 0078-0081, 0106-0107: Transactional data from social media, purchasing interactions, financial interactions, customer channel interactions, and 'The Internet of Things' provides unparalleled opportunities for real-time, actionable, consumer behavioral data captured in data feeds. In order to gain actionable insights from this data, a server may be configured to decode the chain-of-events data associated with consumer buying or an engagement process. A relationship between consumer behavior and the chain-of-events that lead up to an actionable state of mind may be determined. An engagement hub receives data feeds of transactional data in real time to automatically generate events with machine learning rules. An insight hub processes the generated events to generate insight models with machine learning rules. The insight hub continuously imports insight models based on events as feedback to update the machine learning rules and adaptive modelling. According to the machine learning rules, the system can define patterns that are more likely to improve a positive response to certain real-time offers provided to the consumer.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Mangipudi with Silvalingam’s dynamic rules for identifying consumer transactional and behavioral data because the references are analogous/compatible, since each is directed toward features for analyzing user behavior and transactions, and because incorporating Silvalingam’s dynamic rules for identifying consumer transactional and behavioral data in Mangipudi would have served Mangipudi’s pursuit of dynamically targeting users and generating recommendations using user characteristic information, item information and event information in real time (See Mangipudi, Abstract and 0047); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Mangipudi in view of Clyne in further view of Silvalingam discloses the method of claim 12, wherein identifying further includes matching the at least one corresponding location context pattern to a campaign having the real-time suggestion (Mangipudi: Fig. 2-8, 14-16 and 28 and ¶0027, 0052-0059, 0122-0130, 0135-0147: The content determination and targeting system executes multiple algorithms and dimensions on the dynamically received user characteristic information, the item information, and the event information to identify and target relevant content and services to users in an omnichannel environment. For example, the content determination and targeting system analyzes the dynamically received user characteristic information, the item information, and the event information for determining a habitual time series, determining recurrence based predictability, generating interest graphs based on product or service affinity, determining product and promotion behavior based on buy patterns of items, user feedback from user events, etc., performing collaborative pattern matching to predict next best action and next best content [matching the pattern to real-time suggestion], etc. In matching the content to the parameters regarding the user, the content determination and target system considers campaign objective to determine the content type (i.e. campaign type) to recommend to a user. See pattern examples in ¶0149 and 0151 according to location (i.e. favorite stores according to POS data, high spend/ low spend store locations according to POS data; etc.)

As per Claim 17, Mangipudi in view of Clyne in further view of Silvalingam discloses the method of claim 12 further comprising, dynamically learning by a selection mechanism for identifying subsequent real-time suggestions within the location context aware situation based on the feedback or lack of the feedback obtained for the consumer with respect to the real-time suggestion (Mangipudi: Figs. 2-6, 13-17, 28 and ¶0048-0061, 0137-0148, 0161, 0179 and 0191: The content determination and targeting system for receiving and analyzing user characteristic information, item information, and event information from multiple different information sources for identifying and targeting  time, inventory based, location-specific, and behavior relevant content and services to users in real time in an omnichannel environment. To do so, the content determination and target system employs tools comprising a machine learning library (See specific tools in ¶0143). The recommendation engine transmits the relevant content to a targeting engine. Once the targeting engine selects the relevant content, the targeting engine transmits the relevant content to a target user via one or more targeting channel clients comprising, for example, the iOS push notification client of Apple Inc., the Google push notification client, an electronic mail (email) client, a short message service (SMS) client, an advertising network (ad-net), etc. Once a target user receives the dispatched relevant content, he/she may or may not view or click [selection mechanism] on the dispatched relevant content. The content determination and targeting system captures any of these user interactions as feedback. The recommendation engine uses the received feedback to determine positive or negative user sentiments towards the target item. The analysis of received feedback is useful for determining user interest dimensions and global interest dimensions and generating an item relevancy score and an item relevancy priority and further generating recommendations. The analysis always accounts for the latest user feedback in the score.).

As per Claim 18, Mangipudi discloses a system, comprising: 

a)	a hardware processor; a non-transitory computer-readable storage medium comprising executable instructions representing an aggregator/integrator service; the aggregator/integrator service when executed by the hardware processor from the non-transitory computer readable storage medium causes the hardware processor to perform (Mangipudi: Figs. 31 and ¶0008, 0047, 0183-0184: A content determination and targeting system comprises a non-transitory computer readable storage medium and at least on processor communicatively coupled to the non-transitory computer readable storage medium. The non-transitory computer readable storage medium is configured to store computer program instructions defined by modules. See embodiment 3101.) comprising:

b)	 identifying location context aware situations for a consumer by aggregating transaction data comprising: historical transactions, transaction dates, transaction locations, transaction days of week, transaction times, and by correlating the transaction dates, the transaction days of week, and transaction times with external events comprising: sporting events, political events, weather data and various events (Mangipudi: Figs. 23-24 and ¶0047-0054, 0068-0073, 0148-0163:  The content determination and targeting system determines relevant content based on past purchases across multiple and various channels. A POS data model comprise a user’s purchase histories [historical transaction data] which are used to derive user purchase interests and behaviors or user characteristic data. In an analytics engine and intent and interest determination module may analyze POS data [transaction data]. Analyzing POS data may determine buying frequency, preferred days [transaction dates], a preferred category for a day [transaction dates], a minimum order size in terms of dollars($), a maximum order size in terms of dollars($), or an average order size in terms of dollars ($), total orders, total items purchased, average number of items purchased, average number of days  between purchases [transaction dates], top number of purchases in terms of dollars ($), top shared content, top liked coupons, total number of online purchases, total offers redeemed, a preferred timeslot based on POS data analysis, maximum number of days between purchases [transaction dates], favorite notification channels, most shopped day and customer count on a daily basis [transaction day of week], most shopped product of a day, a week, or a month, most shopped category of a day, a week, or a month, most shopped store of a day, a week, or a month, total number of offers reached, viewed, or opened, high spend brands, high spend categories, or high spend locations [transaction locations], top selling brands, top selling categories, or top selling locations [multiple lines business and transaction locations], low spend brands, low spend categories, or low spend locations, low selling brands, low selling categories, or low selling locations, total number of geolocation clicks, total number of geo-conquest clicks, excess inventory products, high demand items, etc. See Figs. 23-24 for correlation of POS data to transaction times, days and days of the week. The POS data may be aggregated for analysis. Further, POS data is related to external factors such as weather or mood to determine discretionary spending habits. The external event analysis module analyzes the received characteristic information, the item information, and the event information based on external events comprising, for example, weather related events, sports related events, traditional holiday events, weekends, etc. See specific algorithm in ¶0112-0113, where external factors are tied to POS data including purchase dates. The content determination and targeting system executes multiple algorithms and dimensions on the dynamically received user characteristic information, the item information, and the event information to identify and target relevant content and services to users in an omnichannel environment. For example, the content determination and targeting system analyzes the dynamically received user characteristic information, the item information, and the event information for determining a habitual time series, determining recurrence based predictability, generating interest graphs based on product or service affinity, determining product and promotion behavior based on buy patterns of items, user feedback from user events, etc., performing collaborative pattern matching to predict next best action and next best content, clustering users to match users with best product or services for personalized content. To do so, specifically, the scoring and prioritization module analyzes user characteristic information of one or more users and matches the users based on various buying patterns. Scores are generated by aggregated all input and user interest dimension. Item content are ordered according to the scores and enable the recommendation engine to generate recommendations. See predefined patterns in ¶0151 including frequency patterns [repeated patterns].);  

c)	making a real-time suggestion to the consumer based on a current location context situation for the consumer by weighting a current location of the consumer with transaction data associated with the consumer and producing a current score for the current location context situation, by matching the current score to one of the patterns scores to identify a specific location context pattern, and by identifying the real-time suggestion based on the specific location context pattern (Mangipudi: Figs. 5, 9 and 29-35 and ¶0046-0062, 0155-0161, 0185, 0209-0214: The computer implemented method disclosed herein performs real time micro-location targeting across omnichannel platforms with personalized and relevant content in the context of time and location and based on user behavioral and interest data. Specifically, the scoring and prioritization module analyzes user characteristic information of one or more users and matches the users based on various buying patterns [transaction data]. The content determination and targeting system identifies the current location of a user based on last known location of the user and real time information [current context] associated with a user’s movement received from multiple information sources, etc. In the recommendation and targeting stage, a score is calculated for content relevancy and real-time recommendations of relevant content are dynamically generated. The recommendation engine triggers the generation of recommendations based on geo location tracking [real-time location tracking], for example, via beacons and global positioning systems (GPSs).) In an example, a user Erica passes by a food items aisle in the grocery store, the beacon in the grocery store identifies Erica's location through her mobile phone and transmits the location information [current location] to the content determination and targeting system. The content determination and targeting system extracts data elements comprising, for example, latitude and longitude information, time information, etc., from the received location information to determine an exact location of Erica in the grocery store.  The content determination and targeting system assigns a weight to the extracted data elements (weights may be assigned to POS data and its extracted data elements, see ¶0214) to prioritize triggering of relevant content and services to Erica (via a probability of purchasing items). Also, the content determination and targeting system queries Erica’s spending habits. Specifically, the content determination and targeting system 2902 generates a preliminary score based on recentness and frequency of purchases made by Erica for each item. Following, a location trigger transmits a triggering notification to the recommendation engine of the content determination and targeting system for generating a recommendation. See ¶0092 and 0210 where a calculated score is in a predefined range. Examiner notes that in Applicant’s Specification, ¶0033, a match is determined when a score of the current location context is within a predefined range of a score for one of the existing location context patterns for the customer.); and 

d)	evaluating available offers of subscribed online systems based on the matched context pattern and the consumer by using a schema that defines conditions of the available offers and determining a real-time suggestion based on the evaluating corresponding transaction data associated with the specific location context pattern (Mangipudi: ¶0054-0056, 0060-0063, 0147, 0159-0160, 0191 and 0208: The content determination and targeting management systems employs algorithms to identify dynamic relevant offers based on availability of an item, buying patterns and revenue and profit optimization. See ¶0159-0160 for targeted conditions, such as geolocation triggers for triggering the recommendation of offers. See also ¶0208-0209 for geolocation information tied to buyer shopping patterns for determining related content for a consumer. Accordingly, with the use of the above information, the content determination and targeting management system dynamically proposes offers and discounts based on these algorithms in order to engage target users in real time. Examiner notes that an offer identified from interpreting item availability denotes that the offer is available for the particular consumer.); 

e)	learning how to make subsequent real-time suggestions to the consumer based on feedback obtained for the consumer with respect to the real-time suggestion by tracking activity of the consumer after receiving the real-time suggestion (Mangipudi: Figs. 2-6, 13-17, 28 and ¶0048-0061, 0137-0148, 0161, 0179 and 0191: The content determination and targeting system for receiving and analyzing user characteristic information, item information, and event information from multiple different information sources for identifying and targeting  time, inventory based, location-specific, and behavior relevant content and services to users in real time in an omnichannel environment. To do so, the content determination and target system employs tools comprising a machine learning library (See specific tools in ¶0143). The recommendation engine transmits the relevant content to a targeting engine. Once the targeting engine selects the relevant content, the targeting engine transmits the relevant content to a target user via one or more targeting channel clients comprising, for example, the iOS push notification client of Apple Inc., the Google push notification client, an electronic mail (email) client, a short message service (SMS) client, an advertising network (ad-net), etc. Once a target user receives the dispatched relevant content, he/she may or may not view or click on the dispatched relevant content [tracking activity after suggestion]. The content determination and targeting system captures any of these user interactions as feedback. The recommendation engine uses the received feedback to determine positive or negative user sentiments towards the target item. The analysis of received feedback is useful for determining user interest dimensions and global interest dimensions and generating an item relevancy score and an item relevancy priority and further generating recommendations. The analysis always accounts for the latest user feedback in the score to determine relevant content and an optimal channel to engage target users in real time.).


Mangipudi does not explicitly disclose, however Clyne discloses:

a)	various catastrophic events (Clyne: ¶0059, 0078-0086:  User tracker may determine characteristics of transactional information such as a timestamp or time of day and such information may be determined with the finest granularity. Transactions may be correlated to external events such as market changes, natural disasters, etc.);

c)	current real-time transaction data (Clyne: ¶0055 and 0247-0253: Transactional profiles may be generated in real-time. Specifically, purchase details of a transaction may be provided in real time.);

f)	continuously updating, by the hardware processor, the current score and the current location context associated with the consumer (Clyne: ¶0382-0383 and 0400-0405: The aggregated spending profile can be updated as soon as the new transaction data becomes available. The factor analysis and cluster analysis, however, may be updated at predefined intervals (i.e. quarterly or monthly). The parameters of the aggregated spending profile define clusters that identify spending patterns and are used to determine a score for a likelihood of purchasing a product. See ¶0412 for associated processor.); and

g)	continuously updating of the current score and the current location context during each subsequent transaction (Clyne: ¶0382-0383, 0396 and 0400-0405: The aggregated spending profile can be updated as soon as the new transaction data becomes available. The aggregated spending profiles include spending location patterns corresponding to real-time detection of the geographic location of a consumer. The factor analysis and cluster analysis, however, may be updated at predefined intervals (i.e. quarterly or monthly). The parameters of the aggregated spending profile define clusters that identify spending patterns and are used to determine a score for a likelihood of purchasing a product.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Mangipudi with Clyne's correlated event and transaction data because the references are analogous/compatible, since each is directed toward features for analyzing user behavior and transactions, and because incorporating Clyne's correlated event and transaction data in Mangipudi would have served Mangipudi’s pursuit of dynamically targeting users using user characteristic information, item information and event information in real time (See Mangipudi, Abstract and 0047); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Mangipudi does not explicitly disclose, however Silvalingam discloses:

g)	processing machine learning on feedback tracked in subsequent transactions with the consumer and determining what is likely to be more successful in terms of future real-time suggestions provided to the consumer based on the feedback and based on the continuously updating … during each subsequent transaction (Silvalingam: Fig. 6 and  ¶0063-0064 ,0076, 0078-0081, 0106-0107: Transactional data from social media, purchasing interactions, financial interactions, customer channel interactions, and 'The Internet of Things' provides unparalleled opportunities for real-time, actionable, consumer behavioral data captured in data feeds. In order to gain actionable insights from this data, a server may be configured to decode the chain-of-events data associated with consumer buying or an engagement process. A relationship between consumer behavior and the chain-of-events that lead up to an actionable state of mind may be determined. An engagement hub receives data feeds of transactional data in real time to automatically generate events with machine learning rules. An insight hub processes the generated events to generate insight models with machine learning rules. The insight hub continuously imports insight models based on events as feedback to update the machine learning rules and adaptive modelling. According to the machine learning rules, the system can define patterns that are more likely to improve a positive response to certain real-time offers provided to the consumer.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Mangipudi with Silvalingam’s dynamic rules for identifying consumer transactional and behavioral data because the references are analogous/compatible, since each is directed toward features for analyzing user behavior and transactions, and because incorporating Silvalingam’s dynamic rules for identifying consumer transactional and behavioral data in Mangipudi would have served Mangipudi’s pursuit of dynamically targeting users and generating recommendations using user characteristic information, item information and event information in real time (See Mangipudi, Abstract and 0047); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Mangipudi in view of Clyne in further view of Silvalingam discloses the system of claim 18, wherein the aggregator/integrator service when executed by the hardware processor from the non-transitory computer-readable storage medium further causes the hardware processor to perform processing comprising: aggregating multiple channels of the transaction data for the consumer and derive the location context patterns from the transaction data (Mangipudi: Figs 23-24 and ¶0068, 0148-0151, 0173-0176 and 0183-0184: The point of sale (POS) data may be collected from multiple entities (i.e. channels for data). The POS data is aggregated into categorized data for the user to indicate buying patterns. For determining further patterns, POS data is analyzed to determine location context patterns, such as “high spend locations,” “top selling locations,” etc. The content determination and targeting system provides a service of aggregating POS data. The content determination and targeting system disclosed herein comprises a non-transitory computer readable storage medium and at least one processor communicatively coupled to the non-transitory computer readable storage medium. The non-transitory computer readable storage medium is configured to store computer program instructions defined by modules.).

As per Claim 20, Mangipudi in view of Clyne in further view of Silvalingam discloses the system of claim 19, the aggregator/integrator service when executed by the hardware processor from the non-transitory computer-readable storage medium further causes the hardware processor to perform processing comprising one of: delivering the real-time suggestion to a mobile device operated by the consumer; and delivering the real-time suggestion to a Point-Of-Sale terminal at which the consumer is currently transacting with or at which the consumer is believed to be transacting with within a predefined period of time (Mangipudi: Figs. 2-6, 14, 16-18 and ¶0027, 0137-0147, 0163-0166: The recommendation engine reads content, user characteristic information, and feedback to calculate a score for relevant content for each user, thereby creating an ordered list of relevant content, for example, offers, advertisements, etc., and services for each user. The recommendation engine, in the recommendation and targeting stage, transmits the relevant real-time content to a targeting engine for validation. Once the targeting engine identifies relevant content it pushes it to a target user via one or more targeting channel clients comprising, for example, the iOS push notification client of Apple Inc., the Google push notification client, an electronic mail (email) client, a short message service (SMS) client [mobile device], an advertising network (ad-net), etc. Examiner notes that the aggregator/integrator service is merely a software which operates to provide a service implemented by Mangipudi’s targeting engine.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683